Case 2:20-cv-02783-PSG-JEM Document 39 Filed 05/08/20 Page 1 of 6 Page ID #:2157



    1   Aaron Zigler (#327318)
    2     amz@kellerlenkner.com
        Ashley Keller (pro hac vice)
    3     ack@kellerlenkner.com
    4   KELLER LENKNER LLC
        150 N. Riverside Plaza, Suite 4270
    5   Chicago, Illinois 60606
    6   (312) 741-5220

    7   Warren Postman (pro hac vice)
    8     wdp@kellerlenkner.com
        KELLER LENKNER LLC
    9   1300 I Street, N.W., Suite 400E
   10   Washington, D.C. 20005
        (202) 749-8334
   11
   12   Attorneys for Defendants
   13
   14                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   15
   16
         POSTMATES INC.,                     )
   17                                        )   Case No: 2:20-cv-02783-PSG
   18                     Plaintiff,         )
                                             )
   19          vs.                           )   DEFENDANTS’ RESPONSE TO
   20                                        )   ORDER TO SHOW CAUSE
         10,356 INDIVIDUALS,                 )
   21                                        )   Judge: Hon. Philip S. Gutierrez
   22                    Defendants.         )
                                             )
   23                                        )
   24
   25
   26
   27
   28

                     DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
                               CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 39 Filed 05/08/20 Page 2 of 6 Page ID #:2158



    1                                    INTRODUCTION
    2         Postmates filed this action seeking a declaration that it was not required to pay
    3   the filing fees it owes for Defendants’ arbitrations to proceed. Six weeks after filing
    4   its complaint, Postmates sought a temporary restraining order asking this Court to
    5   suspend the April 15, 2020 deadline it faced to pay those fees to the American
    6   Arbitration Association (“AAA”). The Court denied Postmates’s application, and
    7   Postmates refused to comply with its deadline anyway.              AAA then closed
    8   Defendants’ arbitrations due to Postmates’s non-payment.
    9         Because Postmates failed to comply with its fee deadline, Defendants may
   10   now move to compel arbitration under the Federal Arbitration Act (“FAA”), 9
   11   U.S.C. § 4, and seek penalties under California Code of Civil Procedure § 1281.97
   12   (“SB 707”). But until that happens, Postmates will not suffer any injury. AAA will
   13   not administer arbitrations unless it is paid. Thus, Postmates will not face arbitration
   14   costs—indeed, it will not face arbitration at all—unless and until it chooses to pay
   15   its fees belatedly or Defendants win on yet-to-be-filed legal claims.
   16         In other words, Postmates apparently never intended to pay any filing fees to
   17   AAA. Therefore, it did not need a declaration from this Court in order to avoid any
   18   injury that would have arisen on or before April 15, 2020. Instead, Postmates
   19   anticipated that Defendants might file claims against it after April 15, 2020, and it
   20   asked this Court to adjudicate those claims preemptively, before they were ever filed.
   21   But Article III courts adjudicate only ripe controversies, and judicial resources are
   22   valuable and limited. Accordingly, this Court would be well within its discretion to
   23   dismiss Postmates’s suit as it stands now.
   24         However, many Defendants plan to file a cross-petition and motion to compel
   25   arbitration against Postmates. Counsel are drafting those pleadings and plan to file
   26   them in this action in the next two weeks. Defendants’ motion to compel arbitration
   27   will present ripe disputes between the parties and claims under the FAA (as opposed
   28
                                             1
                       DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
                                 CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 39 Filed 05/08/20 Page 3 of 6 Page ID #:2159



    1   to the Declaratory Judgment Act), and Postmates will presumably raise as defenses
    2   the arguments it prematurely sought to litigate when it filed its lawsuit. Thus, while
    3   this Court has discretion under the Declaratory Judgment Act to reject Postmates’s
    4   gamesmanship and dismiss its complaint, Defendants respectfully submit that the
    5   Court should retain the action in light of their forthcoming cross-petition and motion.
    6    I.    This Court Should Hear This Action.
    7          Defendants’ motion to compel arbitration will provide a mechanism for this
    8   Court to resolve the parties’ disputes in full. In light of that motion, this Court should
    9   retain this action.
   10          The Declaratory Judgment Act dictates that a court “may declare the rights
   11   and other legal relations of any interested party seeking such declaration.” 28
   12   U.S.C. § 2201(a) (emphasis added). When determining whether to grant declaratory
   13   relief, courts consider a non-exhaustive list of factors, including whether the
   14   questions raised by the action:
   15          (1) involve the needless determination of state law issues; (2)
   16          encourage the filing of declaratory actions as a means of forum
               shopping; (3) risk duplicative litigation; (4) resolve all aspects of
   17          the controversy in a single proceeding; (5) serve a useful purpose
   18          in clarifying the legal relations at issue; (6) permit one party to
               obtain an unjust res judicata advantage; (7) risk entangling
   19          federal and state court systems; or (8) jeopardize the convenience
   20          of the parties.
   21   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1107 (9th Cir. 2011). “If a district court,
   22   in the sound exercise of its judgment, determines after a complaint is filed that a
   23   declaratory judgment will serve no useful purpose, it cannot be incumbent upon that
   24   court to proceed on the merits before staying or dismissing the action.” Wilton v.
   25   Seven Falls Co., 515 U.S. 277, 288 (1995).
   26          Here, Postmates filed the type of premature declaratory judgment action that
   27   courts “‘should generally decline to entertain.’” R.R. Street & Co. Inc. v. Transp.
   28   Ins. Co., 656 F.3d 966, 976 (9th Cir. 2011) (quoting Gov’t Emps. Ins. Co. v. Dizol,
                                             2
                       DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
                                 CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 39 Filed 05/08/20 Page 4 of 6 Page ID #:2160



    1   133 F.3d 1220, 1225 (9th Cir. 1998)). Postmates anticipated that Defendants would
    2   file a motion to compel that would provide the basis for resolving the parties’
    3   disputes. See Postmates’s Am. Compl. ¶ 85 (arguing that the parties have a live
    4   controversy because Defendants’ counsel has previously “petitioned for orders
    5   compelling Postmates to arbitrate with its clients on a de facto class basis”), Dkt. 7;
    6   Postmates’s Reply Supp. TRO at 2 (arguing that this Court has jurisdiction because
    7   “Defendants could have filed a petition to compel arbitration against Postmates in
    8   federal court”), Dkt. 28. Yet instead of waiting for such a motion, Postmates asked
    9   this Court to adjudicate whether its contract forbids hypothetical arbitrations that
   10   would have no chance of occurring absent a future motion to compel by Defendants
   11   and a future court order—and likewise, whether Postmates should be subject to
   12   hypothetical sanctions that cannot be imposed without the same future motion to
   13   compel.
   14         Courts consistently decline to entertain such “defensive maneuvering or
   15   procedural fencing.” R.R. Street at 976 (internal quotation marks omitted); see, e.g.,
   16   Nationstar Mortg., LLC v. Truman Capital Advisors, LP, No. SACV 13-1114-JLS
   17   (ANx), 2013 WL 12203866, at *3–5 (C.D. Cal. Oct. 30, 2013) (declining to exercise
   18   jurisdiction over a declaratory judgment action when the nominal plaintiff “‘raced’
   19   to this [c]ourt to file its Complaint before [the nominal defendant] filed its proposed
   20   complaint, seeking a tactical advantage by preventing the suit from being heard in
   21   New York”).
   22         But Defendants’ forthcoming petition and motion to compel will allow this
   23   court to “resolve all aspects of the controversy in a single proceeding.” Allstate, 634
   24   F.3d at 1107. Defendants will seek an order compelling Postmates to comply with
   25   AAA’s administrative determinations. Postmates then will be free to raise as a
   26   defense its meritless argument that Defendants seek “de facto class arbitration.”
   27   Defendants also will seek sanctions under SB 707, in response to which Postmates
   28   can argue that SB 707 is preempted by the FAA and is unconstitutional.
                                            3
                      DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
                                CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 39 Filed 05/08/20 Page 5 of 6 Page ID #:2161



    1   Accordingly, this action will involve claims under the FAA and include a request
    2   for injunctive relief (rather than merely seeking a declaration under the Declaratory
    3   Judgment Act), and will resolve the parties’ disputes. Thus, while the Court could
    4   dismiss this action as it currently stands, the Court should exercise its discretion to
    5   retain this action pending Defendants’ filing. Cf. R.R. Street, 656 F.3d at 976 (“[I]f
    6   the same action contains claims for both monetary and declaratory relief, ‘the district
    7   court should not, as a general rule, remand or decline to entertain the claim for
    8   declaratory relief.’” (quoting Snodgrass v. Provident Life & Accident Ins. Co., 147
    9   F.3d 1163, 1167 (9th Cir. 1998))); Allstate, 634 F.3d at 1108 (holding that the district
   10   court did not abuse its discretion by entertaining a declaratory judgment action where
   11   the nominal defendant “never initiated his own action against [the nominal plaintiff]
   12   that would risk duplicative litigation of” the issues); Hanover Ins. Co. v. Fremont
   13   Bank, 68 F. Supp. 3d 1085, 1111 (N.D. Cal. 2014) (declining to dismiss declaratory
   14   judgment action when the case involved issues “independent of any request for
   15   declaratory relief”).
   16   II.    Joinder Will Be Appropriate Once Defendants Move to Compel.
   17          Federal Rule of Civil Procedure 20 provides that individuals may join in one
   18   action as plaintiffs if (1) they assert a right to relief (either “jointly” or “severally”)
   19   with respect to or arising out of the same transaction, occurrence, or series of
   20   transactions or occurrences; and (2) any question of law or fact common to all
   21   defendants will arise in the action. FED. R. CIV. P. 20(a)(1). Once Defendants file a
   22   cross-petition and motion to compel arbitration in this action, they will be properly
   23   joined as cross-plaintiffs because their motion to compel will seek relief that satisfies
   24   the above standard: They will be seeking relief severally (i.e., an order compelling
   25   Postmates to arbitrate individually with each individual movant) that arises out of
   26   the same “series of transactions or occurrences,” because Postmates refused in
   27   precisely the same way, at the same time, and on the same grounds, to submit filing
   28   fees to proceed with each movant’s arbitration. And the motion to compel will
                                             4
                       DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
                                 CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 39 Filed 05/08/20 Page 6 of 6 Page ID #:2162



    1   present numerous common questions of law and fact with regard to Postmates’s
    2   conduct. For this reason, the Defendants who file a cross-petition and motion to
    3   compel arbitration may remain joined as “plaintiffs” in this action.1
    4                                     CONCLUSION
    5         For the foregoing reasons, this Court should exercise discretion to retain this
    6   action.
    7         Dated: May 8, 2020                 Respectfully submitted,
    8                                            /s/ Aaron Zigler
                                                 Aaron Zigler (#327318)
    9                                              amz@kellerlenkner.com
   10                                            Ashley Keller (pro hac vice)
                                                   ack@kellerlenkner.com
   11                                            KELLER LENKNER LLC
   12                                            150 N. Riverside Plaza, Suite 4270
                                                 Chicago, Illinois 60606
   13                                            (312) 741-5220
   14
                                                 Warren Postman (pro hac vice)
   15                                              wdp@kellerlenkner.com
   16                                            KELLER LENKNER LLC
                                                 1300 I Street, N.W., Suite 400E
   17                                            Washington, D.C. 20005
   18                                            (202) 749-8334

   19
                                                 Attorneys for Defendants
   20
   21
   22
   23
   24
   25
   26
   27         1
                Defendants submit that those individual Defendants who fail to join in the
   28   cross-petition to compel arbitration should be dismissed for misjoinder.
                                            5
                      DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
                                CASE NO. 2:20-cv-02783-PSG
